PER CURIAM.
In the instant case, the trial court entered an order finding the husband in contempt for failing to comply with a court order to pay child support. The court ordered that he was to be taken into custody and confined in the county jail for a period of 30 days with a proviso that the husband could purge the contempt by paying a monthly sum as a periodic contempt purge.
When a trial court determines incarceration is an appropriate method to obtain compliance with a court order to pay child support, the judge must make a separate, affirmative finding that the contem-ner possesses the present ability to comply with the purge conditions set forth in the contempt order. Bowen v. Bowen, 471 So.2d 1274 (Fla.1985). In the instant case, the trial court made no such finding and this case must be reversed and remanded for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
LETTS, WALDEN and GUNTHER, JJ„ concur.